Dissenting Opinion by
Judge Rogers :
I dissent.
When this case was before us on preliminary objections to Mr. Wilt’s first amended petition for review, a panel of this court held that Mr. Wilt stated a cause of action by alleging that Executive Board regulation, 4 Pa. Code §38.2 (5 Pa. B. 3098) implemented by the Governor’s Office Management Directive 515.8 declaring that non-civil service employees will not be dismissed without prior approval of the Secretary of Personnel, was violated in the instance of his removal. We there wrote:
The Respondents additionally raise by demurrer the asserted ineffectiveness and lack of authorization for the regulations and gubernatorial directive invoked by Mr. Wilt as authority for the necessity for the approval of the Secretary of Personnel of his dismissal. The Executive Board regulation, 4 Pa. Code §38.2 (5 Pa. B. 3098), provides that non-civil service management' level employees may be separated in accordance with policies and procedures established by the Governor’s Office. Mr. Wilt avers the existence when he was dismissed of Governor’s Office Management Directive 515.8, dated August 7, 1975, which declares that “non-civil service employees will not be dismissed without prior approval of the Secretary of Personnel.” (Emphasis in original.) We are unprepared at least at this time to hold that these provisions are ineffective or not authorized by law. The case of Mahoney v. Philadelphia Housing Authority, 13 Pa. Commonwealth *321Ct. 243, 320 A.2d 459 (1974), cert. denied, 419 U.S. 1122 (1975), where we held that a local authority could not create tenure for its employees without specific grant of power to do so by the General Assembly, is clearly distinguishable. Section 709 of The Administrative Code of 1929, Act of April 9, 1929, P.L. 177, as amended, 71 P.S. §294, gives the Executive Board general authority to establish standards for work and service of persons employed by divisions of State Government within the Executive Branch. Further, it seems to us that the Governor as head of the Executive Branch would have inherent power to make rules concerning the procedures to be employed in the dismissal of non-civil service management level employees whom he and his department heads must procure to do the State’s work. A demurrer should be granted only in a clear case free of doubt.
This new panel has overruled the law of this case established in our earlier consideration of the same issue. Moreover, in so doing the majority relies primarily on our opinion in Pagano v. Pennsylvania State Horse Racing Commission, 50 Pa. Commonwealth Ct. 499, 413 A.2d 44 (1980). Pagano involved an employee of an independent commission and not, as in the case sub judice, an employee within the Governor’s administration itself. Furthermore, a majority of the court which decided Pagano did not agree with the language quoted by the majority here but joined in the concurring opinion of Judge Craig, who wrote:
Our holding should not imply that we would condone a future repudiation by an executive of his own tenure directive with respect to any executive branch employee not under an inde*322pendent commission, -whether or not the directive amounts to an executive order authorized by statute.
Although no governor should be permitted to impose tenure limitations upon his successor without legislative authorization, we should not discourage the establishment of merit personnel policies made meaningful by enforceability within an administration.
A governor’s constitutional responsibility to administer the executive branch necessarily implies the power to use sound personnel policies for his own administration, as by offering assurances of tenure (dismissal only for cause) to attract qualified persons. Legislative authorization should not be required for a governor to be a reasonable employer and one who is held to his personnel commitments.
I believe the amended complaint states a cause of action and I would overrule the demurrer.